Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are under consideration.

Priority
Acknowledgement is made that this application claims priority to foreign applications: TW108138478, filed October 24, 2019.
Certified copy of foreign priority application has been received as required by 37 CFR 1.55.

Specification
The use of the term Opti-MEM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I. A.
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.
These claims have broadly claim a chimeric antigen receptor (CAR) specific to HLA-G comprising, in order from an N-terminus to a C-terminus: an antigen recognition domain comprising a monoclonal antibody fragment specific to human leukocyte antigen G (HLA-G), an amino acid sequence of SEQ ID NO: 1; a transmembrane domain comprising an amino acid sequence of SEQ ID NO: 2; an IL2 receptor R chain signaling domain comprising an amino acid sequence of SEQ ID NO: 3; and a CD3ζ signaling domain comprising an amino acid sequence of SEQ ID NO: 4.
As such by the recitation of “an” that is underlined and italicized above, the components of the specific CAR encompass components that comprise partial sequences of SEQ ID NO: 1, 2, 3 and 4 (i.e., “an amino acid sequence of” rather than “the amino acid sequence of” a recited SEQ ID NO). The instant specification only disclose a HLA-G specific CAR which comprises complete sequences of SEQ ID NOs 1-4. See [0026], Examples 1 and 2, Fig. 2. The HLA-G specific CAR comprises the antigen recognition domain coding fragment includes the nucleic acid sequence of SEQ ID NO: 12 (encoding SEQ ID NO:1, See [0025]); the transmembrane domain coding fragment includes the nucleic acid sequence of SEQ ID NO: 13 (encoding SEQ ID NO:2, See [0025]);  the IL2 receptor β chain signaling domain coding fragment includes the nucleic acid sequence of SEQ ID NO: 14 (encoding SEQ ID NO:3, See [0025]); the CD3ζ signaling domain coding fragment includes the nucleic acid sequence of SEQ ID NO: 15 (encoding SEQ ID NO:4, See [0025]). See [0026].
The specification discloses throughout that the chimeric antigen receptor is expressed in/on a cell surface by transducing a nucleic acid construct encoding the CAR into a cell whereby it can specifically recognize HLA-G on the membrane of a tumor cell (i.e. MDA-MB-231, DBTRG, AsPC1 or SKOV3) and whereby after such specific recognition, inducing signal transduction and killing of the target tumor cells. See the whole document and Examples in particular.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the CAR recited in the instant claims. In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such CARs at the time the instant application was filed.
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show  Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
	Similarly, claims 2, 4, 5 and 7 recite “an amino acid sequence of SEQ ID NO: 5” (claim 2);  26”“a nucleic acid sequence of SEQ ID NO: 12; … a nucleic acid sequence of SEQ ID NO: 13; … a nucleic acid sequence of SEQ ID NO: 14; … a nucleic acid sequence of SEQ ID NO: 15” (claim 4); “a nucleic acid sequence of SEQ ID NO: 16” (claim 5); “a nucleic acid sequence of SEQ ID NO: 18” (claim 7). As set forth above, the instant specification does not support the full scope of the claimed inventions. 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for inhibiting a proliferation of a tumor cell expressing HLA- G comprising administering a composition containing a plurality of the HLA-G specific chimeric antigen receptor expressing cells of claim 8, wherein the cells are T-lymphocytes or NK cells, to a subject in need for a treatment of a tumor expressing HLA- G, however, does not reasonably provide enablement for a method for inhibiting a proliferation of a tumor cell comprising administering a composition containing a . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a SCOPE OF ENABLEMENT rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for treating a disease, as set forth above, comprising a large genus of inhibitors. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
For chimeric antigen receptor (CAR) in particular, the specification teaches that a HLA-G specific chimeric antigen receptor is transduced into the primary NK cell, see Example 1, or into the primary T lymphocyte, see Example 2. The specification also teaches the NK cells or T lymphocyte expressing the HLA-G specific chimeric antigen receptor have anti-tumor activity to the human breast cancer cell line MDA-MB-231, the human malignant brain tumor cell line DBTRG, the human pancreatic cancer cell line As PC 1 and the human ovarian cancer cell line 
It’s known in the art that the chimeric antigen receptors (CARs) are engineered synthetic receptors that function to redirect lymphocytes, to recognize and eliminate cells expressing a specific target antigen, as taught by Sterner (Sterner et al., Blood Cancer Journal, 2021, 11:69), see page 1, col. 1. The antigen binding domain is the portion of the CAR that confers target antigen specificity, see page 3, col. 1, para. 2. In particular, Sterner teaches that cancer cells without target antigen would escape CAR therapy, see Fig. 1 A. In the instant Application, “the antigen recognition domain comprising a monoclonal antibody fragment specific to human leukocyte antigen G (HLA-G), wherein the antigen recognition domain comprises an amino acid sequence of SEQ ID NO: 1” is the portion of the CAR that confers target antigen specificity. Thus, the role of the CAR to different tumors may vary considerably, depending on the expression level of HLA-G. Thus, the therapeutic effectiveness of the claimed pharmaceutical composition is not a certainty, and is determined empirically.
One cannot extrapolate the teachings of the specification to enable the scope of the claims because no nexus has been established between simply administering a claimed HLA-G CAR expressed in any cell type and the treatment of cancer.  It is well understood in the art that the activity of a CAR requires its expression in an immune cell, like T-cell or NK-cells, which can be directed to a tumor cell and activated by the CAR to kill the tumor cell. See Jena et al. (Blood Aug. 19, 2010 116(7): 1035-1044), entire article and pp. 1035-1037, in particular.   Thus, it would not have been expected that administration of a claimed HLA-G CAR not expressed in the appropriate cells, like a T-cell or NK-cell, would have been effective at inhibiting the 
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification only teaches that a HLA-G specific chimeric antigen receptor expressing cell, comprising an immune cell, i.e. T lymphocyte or natural killer cell, the HLA-G specific CAR, shows anti-tumor activity to four different tumor cell lines which are positive for HLA-G expression, including a breast cancer cell, a glioblastoma multiforme cell, a pancreatic cancer cell or an ovarian cancer cell, see Examples 1-3, Figs. 3-5. However, the activity of HLA-G specific CAR have been show for only HLA-G expressing tumor cells, and no therapeutic activity are provided for any cancer not expressing HLA-G.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return 
In order to expand the teaching of the application to treating any cancer, a considerable amount of experimentation is needed given the unpredictability on treatment for all the claimed cancers.
Due to the large quantity of experimentation necessary to test the use of the claimed pharmaceutical composition; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of cancer treatments; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642